


Exhibit 10.62

 

Installment Vesting

 

[on company letterhead]

[date]

 

Dear [employee name]:

 

We would like to inform you that, on February 14, 2008 (the “Grant Date”), the
Company granted you the right to receive Performance Retention Award payments
(sometimes referred to as “Awards” or “Award Payments”) under the Assured
Guaranty Ltd. Performance Retention Plan (the “Plan”).  You have been granted
this Award in order to reward you for your contributions to the Company and to
provide you with an incentive to work for and share in the Company’s continued
growth in the future.  This letter provides only a summary of the Award program,
and your rights to the Award will be subject to the enclosed Award Terms and the
Plan.

 

Your right to receive the Award Payments, and the amount of the Award Payments,
will be based on (i) the performance (positive or negative) of the Company’s
Modified Adjusted Book Value and Operating Return on Equity for each of three
Performance Periods, (ii) the portion of the total Principal Amount of
$                     that is allocated to each of the three Performance
Periods, and (iii) whether you remain employed by the Company during the entire
Performance Period.  Each of the three Performance Periods begins on January 1,
2008, and the Performance Periods end on the last day of 2009, 2010, and 2011,
respectively.

 

You will be entitled to an Award for a Performance Period only if you remain
employed through the end of the Performance Period.  If you are not employed
through the end of the Performance Period, then, except as described below, you
will forfeit the Award for the Performance Period.  However, you will be vested
and entitled to an Award for a Performance Period if you retire, die or become
disabled while employed before the end of the Performance Period.  You will not
be considered as terminating employment as a result of disability or retirement
unless you fulfill certain criteria specified in the Award Terms, and the
Committee administering the Plan will make the final determination of whether
you have fulfilled those criteria.

 

Upon your death, any remaining Award Payments that may be due to you will be
paid to your estate.  However, payment will instead be made to your beneficiary
if you complete the attached Beneficiary Designation Form and return it to
             .

 

The Committee that administers the Plan has the authority to interpret the terms
of the Plan and the Award Terms and make the final determination of whether you
are vested and entitled to payment of an Award.

 

--------------------------------------------------------------------------------
